NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted February 18, 2009*
                                 Decided February 20, 2009

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 08‐3137

UNITED STATES OF AMERICA,                             Appeal from the United States District
                  Plaintiff‐Appellee,                 Court for the Western District of
                                                      Wisconsin.
       v.
                                                      No.  3:07‐cr‐00166‐bbc‐1
MATEO MORALES,
                      Defendant‐Appellant.            Barbara B. Crabb,
                                                           Chief Judge.

                                          O R D E R

    Mateo  Morales,  a  federal  inmate,  was  found  with  a  small  amount  of  marijuana  and
disciplined by prison officials.  Soon thereafter he pleaded guilty to possessing the marijuana,
see 18 U.S.C. § 1791(a)(2), and a district court sentenced him to six months’ imprisonment.




       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See Fed. R. App.
P. 34(a)(2).
No. 08‐3137                                                                                 Page 2


Morales now appeals, arguing that the prison disciplinary process should have barred the
subsequent criminal proceeding.

    This claim is without merit.  We, together with every other circuit, have held that prison
disciplinary proceedings do not implicate double jeopardy concerns.  See, e.g., United States v.
Simpson, 546 F.3d 394, 397‐98 (6th Cir. 2008); Fogle v. Pierson, 435 F.3d 1252, 1261‐62 (10th Cir.
2006); Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996); Garrity v. Fiedler, 41 F.3d 1150, 1152‐53
(7th Cir. 1994).  Thus, there is no reason why Morales could not be disciplined by the prison
and prosecuted by the government for the very same conduct.

                                                                                      AFFIRMED.